Citation Nr: 1009401	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-13 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for chronic fatigue 
syndrome with muscle fatigue in the legs.   

3.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as posttraumatic stress 
disorder (PTSD).

4.  Entitlement to an initial rating in excess of 10 percent 
for service-connected allergic rhinitis with reactive airway 
disease (asthma).  

5.  Entitlement to an initial rating in excess of 10 percent 
for service-connected residuals of anti-malarial treatment, 
including hallucinations, nightmares, insomnia, and 
irritability.  




ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to March 
1997, July 2003 to September 2003, and from March 2004 to 
September 2005, including service in Afghanistan.  The 
Veteran also has periods of reserve duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The January 2007 rating decision awarded service connection 
for allergic rhinitis and residuals of anti-malarial 
treatment, and awarded each a 10 percent rating.  This rating 
decision denied service connection for PTSD, hypertension, 
and chronic fatigue syndrome.  

The Veteran filed for service connection for PTSD and it was 
denied on the basis that he had no current diagnosis of PTSD.  
The Veteran, however, has been treated for various 
psychiatric disabilities since his discharge from service.  
The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the United States Court of Appeals for Veterans 
Claims (Court) held that claims for service connection for 
PTSD also encompass claims for service connection for all 
psychiatric disabilities afflicting a Veteran based on a 
review of the medical evidence.  The medical evidence 
indicates that the Veteran has been diagnosed as having, 
inter alia, adjustment disorder, anxiety disorder, and 
depression.  Thus, this claim is more generally identified as 
entitlement to service connection for an acquired psychiatric 
disorder as stated on the title page of this decision.

It appears that the issues of service connection for back and 
neck disabilities have been raised by the record, 
specifically in the April 2008 substantive appeal.  The 
issues have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action. 

The issues of entitlement to service connection for an 
acquired psychiatric disorder and chronic fatigue syndrome 
with muscle fatigue in the lower extremities, and entitlement 
to an increased rating for service-connected anti-malarial 
treatment residuals are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran is not currently shown to have hypertension 
attributable to his period of active duty.

3.  The Veteran uses anti-inflammatory medication to treat 
his service-connected allergic rhinitis with asthma, but 
there is no evidence that FEV-1 is 40- to 55-percent of 
predicted value or FEV-1/FVC is 40 to 55 percent, and there 
is no evidence that the Veteran requires at least monthly 
visits to a physician for care of exacerbations; or 
intermittent courses of systemic corticosteroids. 


CONCLUSIONS OF LAW

1.  Hypertension was not caused or aggravated by service, nor 
is it presumed to have been caused or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2009).

2.  The criteria for a 30 percent rating for allergic 
rhinitis with asthma have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 6522, 
6602 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in April 2006, VA notified the Veteran of 
the information and evidence needed to substantiate and 
complete his claims for service connection, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the Veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was also provided in the April 2006 notice. 

The Board notes that the Veteran was not provided notice with 
respect to his increased rating request.  The United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that in a claim for a higher initial evaluation after the 
claim for service connection has been substantiated and 
allowed, as is the situation in this case, that further 
notice is not required.  See Goodwin v. Peake, 22 Vet. App. 
128 (2008).  The Veteran's underlying claim of service 
connection for allergic rhinitis with asthma was granted and 
this is an appeal of the initial rating.  As such, the Board 
finds that VA met its duty to notify the Veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the April 2006 notice was given prior to the 
appealed AOJ decision, dated in January 2007.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of his disabilities, 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though he 
declined to do so.  

VA is not required to schedule the Veteran for a physical 
examination for his claimed hypertension because the evidence 
does not meet the criteria set forth in 38 C.F.R. 
§ 3.159(c)(4) (2009).  Specifically, there is no credible 
evidence of an event, injury, or disease in service upon 
which a current disability may be based.  As such, the Board 
will not remand this claim for a medical examination.  

It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the Veteran's claims file.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and assist the Veteran and that no further action is 
necessary to meet the requirements of the VCAA.  

Service connection 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

Hypertension is deemed to be a chronic disease under 38 
C.F.R. § 3.309(a) and, as such, service connection may be 
granted if the evidence shows that the disease manifest to a 
degree of ten percent or more within one year from the date 
of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. § 3.307.  

The Veteran's enlistment medical examinations are devoid of 
any findings of high blood pressure or hypertension.  His 
November 1991 enlistment medical examination revealed a blood 
pressure reading of 118/80.  In a December 1996 discharge 
medical examination, the Veteran's blood pressure was 120/68.  
In the Veteran's report of his medical history he checked yes 
next to the box marked "high or low blood pressure," but 
there was no finding of hypertension upon medical 
examination.  

Medical examination dated in May 2001 revealed a blood 
pressure reading of 131/65.  2006 and 2007 reserve treatment 
records include blood pressure readings of 119/89, 149/73, 
137/73, 115/74, 133/78, 139/81, 138/88, and 121/77.  These 
post-service treatment records, however, reflect no diagnosis 
of hypertension.  In fact, in a December 2005 private 
treatment record, the Veteran denied any history of low or 
high blood pressure.  

An April 2006 reserve medical examination noted that the 
Veteran experienced hypertension with sitting, but there was 
no clinical evidence to support that notation.  

In a May 2006 general medical VA examination, the Veteran 
reported being told that he had high blood pressure during 
deployment in Afghanistan, but there was a question as to 
whether he received medication for it.  The Veteran was not 
under current medical treatment for high blood pressure, and 
further checks have noted his blood pressure to be a little 
high.  There was no evaluation or finding of hypertension at 
this examination, nor did his recent family doctor report 
show hypertension.  His blood pressure readings at this 
examination were 131/89, 133/77, and 148/68.  The examiner 
found no hypertension upon examination.  

Upon VA general medical examination in October 2006, the 
examiner specifically noted that hypertension was not found 
upon examination.  

In a June 2007 treatment record, the Veteran was noted to 
have elevated blood pressure of 143/93.  The Veteran 
indicated that he was not previously told he had elevated 
blood pressure.  He was diagnosed as having blood pressure, 
isolated elevated, but no diagnosis of hypertension was made.  

In a February 2008 VA treatment record, the Veteran was 
concerned about his blood pressure.  The reading was 136/86.  
The Veteran was assessed as having high blood pressure 
without a diagnosis of hypertension.  He was advised to 
undergo diet and exercise, and to begin a low-salt diet.  

Given the evidence as outlined above, the Board finds that 
although there are instances when the Veteran was noted to 
have high blood pressure, there is no current diagnosis of 
hypertension, nor was hypertension found within a year of 
separation from service.  Absent a disease or injury incurred 
during service or as a consequence of a service-connected 
disability, the basic compensation statutes cannot be 
satisfied.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001).  Also, in the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, 
because there is no evidence of hypertension related to the 
Veteran's service, service connection must be denied. 

Increased Rating

The Veteran contends that his allergic rhinitis with asthma 
is more severely disabling than currently rated.  Of note, 
the Veteran's sleep apnea is separately service connected.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  In Hart v. Mansfield, 21 
Vet. App. 505 (2007), however, the Court held that "staged" 
ratings are appropriate for an increased rating claim in such 
a case, when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.

The Veteran's allergic rhinitis with asthma is current rated 
as 10 percent disabling under Diagnostic Code 6602 for 
bronchial asthma.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6602, a 10 percent 
evaluation is assigned for FEV-1 of 71 to 80 percent 
predicted, or FEV-1/FVC of 71 to 80 percent, or intermittent 
inhalational or oral bronchodilator therapy.  

A 30 percent evaluation is assigned in cases of FEV-1 of 56- 
to 70-percent of predicted value; FEV- 1/FVC of 56 to 70 
percent; daily inhalational or oral bronchodilator therapy; 
or inhalational anti-inflammatory medication.

A 60 percent evaluation is in order in cases of FEV-1 of 40- 
to 55-percent of predicted value; FEV-1/FVC of 40 to 55 
percent; at least monthly visits to a physician for required 
care of exacerbations; or intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids.

A 100 percent evaluation is warranted for FEV-1 of less than 
40-percent of predicted value; FEV-1/FVC less than 40 
percent; more than one attack per week with episodes of 
respiratory failure; or the requirement of daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.

The Veteran's allergic rhinitis could also be rated under 
Diagnostic Code 6522, in which a 10 percent rating applies 
where the evidence demonstrates allergic or vasomotor 
rhinitis, without polyps, but with greater than 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  A 20 percent rating applies where 
the evidence demonstrates polyps.  38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2009).

By way of background, the Veteran was treated in service for 
asthma and allergic rhinitis.  Since discharge from service, 
he has continued treatment for his reactive airway disease.  
He has used inhalers, advair and albuterol, and VA treatment 
records reflect that this use has controlled the Veteran's 
symptoms.  

Pulmonary function tests (PFTs) dated in May 2006 reflect 
pre-bronchodilator findings of FVC of 111 percent predicted, 
FEV1 of 116 percent predicted, and FEV1/FVC of 105 percent.  
Post-bronchodilator reflects FVC of 121 percent predicted, 
FEV1 at 136 percent predicted, and FEV1/FVC at 112 percent.  

PFTs from the summer of 2006 reflect FVC of 111 percent 
predicted, FEV1 of 116 percent predicted, and FEV1/FVC ratio 
of 80 percent.  The interpretation was normal spirometry with 
post-bronchodilator improvement and supernormal diffusion 
with normal volumes.  The following month, the Veteran was 
noted to have episodic reactive airway disease with a 
prominent allergic component.  There was no undiagnosed 
illness of the respiratory system found.  

PFTs from June 2007 reflect FVC of 104 percent predicted, 
FEV1 of 100 percent, and FEV1/FVC of 81 percent pre-
bronchodilator and 79 percent post-bronchodilator.  

October 2008 VA PFTs revealed FVC of 114 percent predicted, 
FEV1 at 108 percent predicted, and FEV/FVC ratio of 78.  No 
DLCO testing was performed, nor was testing performed with 
use of a bronchodilator.  The Veteran was again noted to use 
inhalers for treatment as needed.  

In January 2009, the Veteran underwent a VA respiratory 
examination that addressed the Veteran's sleep apnea.  This 
examiner referenced the October 2008 PFTs, but no new PFTs 
were performed.  Again, the Veteran is separately service-
connected for sleep apnea and it is not on appeal.  

Given the evidence as outlined above, the Board finds that 
the Veteran is entitled to a 30 percent rating for his 
service-connected allergic rhinitis with asthma.  There is no 
clinical evidence to show that the Veteran has polyps 
associated with his allergic rhinitis to warrant a higher, 20 
percent rating under Diagnostic Code 6522.  The Veteran is, 
however, entitled to a 30 percent rating as he uses 
inhalational anti-inflammatory medication for treatment.  The 
Board notes that the Veteran uses both advair and albuterol 
for treatment.  Advair is a combination of fluticasone 
propionate and salmeterol xinafoate, and fluticasone is a 
corticosteroid-an anti-inflammatory medication.   As such, 
the Board finds that a 30 percent rating, but no higher, is 
warranted for his service-connected allergic rhinitis with 
asthma.  

The Veteran is not entitled to a rating in excess of 30 
percent under Diagnostic Code 6602 as there is no clinical 
evidence, whether pre- or post-bronchodilator testing, to 
show FEV-1 of 40- to 55-percent of predicted value; FEV-1/FVC 
of 40 to 55 percent; at least monthly visits to a physician 
for required care of exacerbations; or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids to warrant a 60 percent rating.  

The Board has considered whether to apply staged ratings 
pursuant to Hart, but find that under the circumstances, it 
is not appropriate.

The Veteran does not assert that he is totally unemployable 
because of his service-connected allergic rhinitis with 
asthma, nor has he identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the Veteran has not required frequent periods of 
hospitalization for treatment of his allergic rhinitis with 
asthma.  Loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states, 
"Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
allergic rhinitis with asthma, the Board finds that the 
rating currently assigned adequately reflects the clinically 
established impairment experienced by the Veteran.  In the 
absence of requisite factors, the criteria for submission for 
assignment of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Consequently, the Board will 
not refer this claim to the Director of Compensation and 
Pension for extraschedular review.


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hypertension is denied.

An initial rating of 30 percent for service-connected 
allergic rhinitis with asthma is awarded, subject to the laws 
and regulations governing the award of monetary benefits.


REMAND

Upon preliminary review of the evidence of record and in 
light of the VCAA, the Board finds that further evidentiary 
development is necessary regarding the Veteran's increased 
rating claim for residuals of anti-malarial treatment, 
service connection for an acquired psychiatric disorder, and 
service connection for chronic fatigue syndrome with muscle 
fatigue in the lower extremities.  

Anti-malarial treatment residuals and acquired psychiatric 
disorder

The Veteran seeks an increased rating for his service-
connected anti-malarial treatment residuals, rated by analogy 
under Diagnostic Code 9326 of 38 C.F.R. § 4.130.  This 
diagnostic code directs the Veteran to be rated under the 
general rating criteria for mental disorders.  He also seeks 
service connection for an acquired psychiatric disorder, 
claimed as PTSD.  The Board notes that the Veteran served 
honorably in Afghanistan, and the RO has conceded his 
stressor.  He has a history of positive PTSD screens.  

The Veteran has claimed service connection for PTSD, but 
treatment records reflect no definitive diagnosis of PTSD 
pursuant to the DSM-IV as required by the regulations.  VA 
has conceded the Veteran's stressor.  The Veteran, however, 
has been treated for other psychiatric disabilities, 
including adjustment disorder, anxiety disorder, and 
depression.  Service treatment records reflect complaints of 
psychological problems during service.  Additionally, the 
Veteran has indicated that he underwent combat stress 
counseling during his tour in Afghanistan. 

In an April 2005 post-deployment questionnaire, the Veteran 
noted that during his deployment he was constantly on guard, 
watchful, easily started; felt numb or detached from others, 
activates, or his surroundings; had little interest or 
pleasure in doing things; felt down, depressed, or hopeless; 
and had difficulty sleeping.  Referral was indicated for 
mental health treatment.  

Also, in an August 2006 statement, the Veteran indicated that 
there were outstanding mental health treatment records from 
his service in Afghanistan.  He noted difficulty obtaining 
these records.  It appears, however, that VA has not made an 
attempt to retrieve these pertinent records regarding his 
claim for an acquired psychiatric disorder.  Of note, and 
April 2006 medical examination also revealed that the Veteran 
underwent counseling during his deployment in Afghanistan.  
Thus, the RO/AMC should attempt to retrieve these outstanding 
records as identified by the Veteran.  

In early September 2006, the Veteran sought VA mental health 
treatment.  He reported in-service difficulties related to an 
incident in which colleagues were selling supplies such as 
drugs.  This was not authorized and a commander tried to make 
the Veteran take the fall from that incident.  He was 
initially diagnosed as having a mood disorder, not otherwise 
specified, but no opinion was given as to what type of mood 
disorder and whether it was attributable to his period of 
active duty.  Later that month in a VA psychosocial 
assessment, the Veteran reported receiving medication for 
depression and anxiety during his service in Afghanistan.  He 
endorsed occasional nightmares and intrusive thoughts about 
his experiences.  He denied hypervigilance and inability to 
function at work, but reported feeling detached from others.  
The Veteran was assessed as having readjustment difficulties 
and limited motivation to seek continued mental health 
services.  

In October 2006, the Veteran underwent a VA general medical 
examination.  The examiner noted that the Veteran's stressor 
had been conceded.  The Veteran's in-service history of 
hallucinations based upon anti-malarial treatment was noted.  
He reported being treated with anti-anxiety drugs and drugs 
to help him sleep.  He endorsed symptoms of dysphoria, 
isolation, irritability, insomnia, seeing shadows at nights, 
lack of motivation, and decreased positive affect.  The 
examiner found that the Veteran did not endorse the core 
symptoms of PTSD at that time as his experiences did not 
bother him, but blamed his symptoms on the "abandonment of 
the COC."  The examiner indicated that anti-malarial 
treatment is shown to cause psychiatric symptoms in patients 
that ranges from anxiety, paranoia, and depression to 
psychotic behavior.  Treatise evidence regarding anti-
malarial treatment also reflects that symptoms can continue 
long after the anti-malarial treatment is stopped.  

In a March 2007 mental health assessment, the Veteran was 
diagnosed as having adjustment disorder with mixed anxiety 
and depressed mood.  The VA psychologist indicated that the 
"source of [the Veteran's] neurosis appears to be the 
'resentment of illegal activities' committed by men of his 
unit (subordinates and superiors) and the impact it has on 
his current ability to relate to others."  

In September 2008, the Veteran underwent a PTSD VA 
examination.  The Veteran was diagnosed as having alcohol 
abuse disorder, substance induced mood disorder, and 
nightmare disorder.  The examiner noted the Veteran's history 
of not being diagnosed as having PTSD, and he reported vague 
PTSD symptoms without offering clear symptomatology.  The 
examiner found that given the Veteran's previous diagnoses 
and his current presentation, he would not be diagnosed as 
having PTSD.  He noted the Veteran had a history of alcohol 
abuse with some depression, and his main problems appeared to 
be his drinking and nightmares.  The examiner did not 
indicate, however, whether the Veteran's symptoms and 
diagnoses were related to his service.  

As noted above, the Veteran also seeks an increased rating 
for his service-connected anti-malarial treatment residuals.  
This disability is rated by analogy using the general rating 
criteria for mental disorders.  As the Veteran is also 
claiming service connection for an acquired psychiatric 
disorder, the Board finds that a remand is necessary to 
determine whether any current psychiatric disorder had its 
onset in service, or was caused or aggravated by a service-
connected disability-such as his anti-malarial treatment 
residuals.  The Board notes that the Veteran has been 
diagnosed as having various psychiatric disabilities, but no 
opinion has been obtained as to whether these disabilities 
are attributable to his period of active service.  As such, 
the previous VA examinations are inadequate as they only 
addressed whether the Veteran had PTSD, and did not consider 
the diagnosed psychiatric disabilities as being related to 
service or a service-connected disability.  Finally, the 
Board would find it helpful for the examiner to discuss which 
symptoms are attributable to the Veteran's service-connected 
anti-malarial treatment residuals, and which are attributable 
to any currently diagnosed psychiatric disorder.  

Chronic fatigue syndrome with muscle fatigue in the legs

The Veteran STRs show some complaints of a back problems and 
fatigue and numbness in the legs.  VA treatment records 
reflect treatment for complaints related to low back pain and 
radiculopathy.  According to VA treatment records, he has 
specifically indicated that he experiences numbness and 
weakness in both legs.  

In September 2003, just weeks following the Veteran's 
separation from his second period of service, he was treated 
for complaints of numbness in the right leg.  At that time, 
the Veteran denied injury or trauma to the right leg and the 
numbness began in early September 2003.  He also denied low 
back pain.  Physical examination revealed numbness in the 
right lateral femoral cutaneous nerve.  There was tenderness 
to palpation noted around the right waist area with 
indentations from the Veteran's belt.  Treating personnel 
assessed the Veteran as having right lateral femoral 
cutaneous neuropathy and was advised to avoid wearing tight 
clothes and belts around his waist.  

In an April 2005 post-deployment questionnaire, the Veteran 
reported experiencing muscle aches, and swollen, stiff, or 
painful joints.  A comment indicated that the Veteran had low 
back pain with sciatica, and neck pain.  No further notation 
was made regarding the Veteran's complaints.  That same 
month, the Veteran went to sick call regarding acute pain 
within the outer portion of his thighs, especially on the 
right side.  The Veteran also complained of muscular fatigue, 
soreness, and tenderness.  No diagnosis was made, but he was 
advised to not run for two weeks.  

Post-service treatment records reflect the Veteran's 
treatment for variously diagnosed low back conditions 
including, minimal facet degenerative changes of the back, 
degenerative disc disease, and radiculopathy of the lower 
extremities.  

In a May 2006 VA general medical examination, the Veteran 
reported that he has been tired constantly since June 2005.  
He indicated that he reported this, but no treatment was 
given.  The Veteran advised that he experienced generalized 
muscle aches and weakness, and noted some fatigue after 
exercise that lasts from one to two hours, after which it 
resolves.  The Veteran advised that he first experienced pain 
in his legs during active duty in 1997, but did not seek 
treatment in service.  He reported that during his tour in 
Afghanistan, he was told he had sciatic nerve irritation and 
this caused the symptoms in his lower extremities.  The 
Veteran reported current back pains and loss of sensation in 
his thigh area that lasted three to four hours.  The examiner 
found no evidence of chronic fatigue syndrome upon 
examination, and also found no evidence of muscle fatigue in 
the legs.  The examiner, however, indicated that the 
Veteran's muscle fatigue in the legs was less likely than not 
related to the Veteran's service as there was no indication 
of complaints of left leg problems noted during the Veteran's 
service.

In an April 2006 medical examination during the Veteran's 
reserve duty, the Veteran indicated that he had numbness and 
tingling in the legs.  It was specifically noted to be 
numbness in the back of the legs.  He advised that it 
occurred daily upon sitting or standing.  

In an October 2006 general medical VA examination, the 
examiner specifically indicated that there was no evidence of 
chronic fatigue syndrome found upon this examination, nor was 
there evidence of muscle fatigue in the legs.  It does not 
appear from the text of the VA examination report that the 
examiner actually examined the Veteran regarding his claimed 
chronic fatigue syndrome and muscle fatigue in the legs.  
Thus, the Board finds this examination to be inadequate.

In his April 2008 substantive appeal, the Veteran indicated 
that he has been experiencing numbness of the lower 
extremities and it has progressively traveled up to his back 
and neck.  He asserted that his spinal disc compression due 
to fusing vertebrae has contributed to his leg numbness.  An 
October 2006 VA treatment record reflects mild degenerative 
disc disease at L5-S1.  The Veteran is certainly competent to 
report symptoms such as numbness of the lower extremities 
since service separation.  

The Board notes that once VA undertakes the effort to provide 
an examination when developing a service connection claim, 
the examination must be an adequate one.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  The May 2006 
examiner found no muscle fatigue in the legs, but then 
rendered a negative nexus opinion.  Also as the Board finds 
that the October 2006 VA examination conducted was 
inadequate, mainly because it did not reflect physical 
examination of the Veteran in regards to this claim, nor were 
the Veteran's complaints noted at the time of the 
examination.  Thus, the Veteran must be afforded a new VA 
examination to determine the nature and etiology of the 
claimed condition.

Upon review of the evidence of record, and in light of the 
Veteran's assertions in his April 2008 substantive appeal, 
the Board finds that the medical evidence is inadequate for 
purposes of deciding the claim.  The Veteran has reported 
numbness and weakness in both lower extremities and has 
asserted he has experienced these symptoms since discharge 
from service.  Again, he is competent to so report.  
Additionally, the Veteran has contended that he has a back 
disability attributable to his period of active service.  
Some treatment records hint that the Veteran's lower 
extremity complaints may be related to his back condition.  
The May 2006 VA examination found that the Veteran's lower 
extremity complaints were less likely than not related to his 
service as there was no evidence of treatment for such 
complaints in service.  The Board notes, however, there are 
two instances in April 2005 (during a period of active 
service), in which the Veteran reported such complaints.  
Thus, the Board finds it prudent to remand the Veteran's 
claim for development regarding the Veteran's newly claimed 
service connection for a back disability, and following any 
appropriate development, the Veteran should be afforded a VA 
examination for his claim of chronic fatigue syndrome and 
muscle weakness in the lower extremities to determine whether 
a current disability exists, whether it is directly related 
to the Veteran's service, and/or whether it was caused or 
aggravated by a service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain 
the outstanding mental health records that 
the Veteran identified in an August 2006 
statement to VA.  Associate all attempts 
to retrieve and responses with the 
Veteran's claims file.  

2.  The RO/AMC should develop the 
Veteran's claim of entitlement to service 
connection for a back disability.  

3.  Following any development, or in 
conjunction with the development noted in 
the paragraph above, the Veteran should be 
scheduled for a VA examination regarding 
his claim of service connection for 
chronic fatigue syndrome and muscle 
fatigue in the lower extremities.  

The examiner should review the Veteran's 
medical records (including those from 
active service) and answer the following 
questions:

a.  Elicit from the Veteran details about 
the onset, frequency, duration, and 
severity of all complaints of chronic 
fatigue and muscle fatigue in the lower 
extremities and indicate what precipitates 
and what relieves them.

b.  Are there any objective medical 
indications that the Veteran is suffering 
from chronic fatigue and/or muscle fatigue 
of the lower extremities?

c.  If so, can his chronic fatigue and 
muscle fatigue in the legs be attributed 
to a known diagnostic entity?

d.  If the answer to "c." is in the 
affirmative, is it as least as likely as 
not (50 percent probability or greater) 
that any diagnosed chronic fatigue and 
muscle fatigue of the lower extremities 
had its onset in service or was caused or 
chronically worsened by a service-
connected disability?

e.  If the answer to "c." is in the 
negative (i.e., you are unable to ascribe 
a diagnosis to the Veteran's symptoms 
associated with fatigue in the legs and/or 
chronic fatigue), is there affirmative 
evidence that this undiagnosed illness was 
not incurred during active service during 
the Gulf War, or was caused by an 
intervening event since his most recent 
departure from service during the Gulf 
War, or results from abuse of alcohol or 
drugs?

The claims file must be provided to the 
examiner for review.  The examiner should 
provide rationale for all opinions given.  
If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.

4.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his acquired psychiatric 
disorder and to determine the current 
severity of his anti-malarial treatment 
residuals.  The Veteran's claims folder 
should be made available to the examiner.  
The examiner is to perform all necessary 
clinical testing and render all 
appropriate diagnoses.  The examiner 
should then render an opinion as to 
whether it is at least as likely as not 
that the Veteran's currently diagnosed 
acquired psychiatric disorders had their 
onset in service or are secondarily 
related to a service-connected disability.  
The examiner should also offer an opinion 
as to whether a service-connected 
disability has aggravated a currently 
diagnosed acquired psychiatric disorder.  
The examiner is asked to discuss the 
impact of Veteran's contentions of what he 
witnessed and experienced in service.  

The examiner is also asked to provide an 
opinion, if possible, as to what symptoms 
are attributable to the Veteran's anti-
malarial treatment residuals and what 
symptoms are associated with another 
disability.  

The examiner should provide rationale for 
all opinions given.  If the requested 
opinion cannot be provided without resort 
to speculation, the examiner should so 
state and explain why an opinion cannot be 
provided without resort to speculation.

5.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the Veteran should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


